Citation Nr: 0123741	
Decision Date: 09/28/01    Archive Date: 10/02/01

DOCKET NO.  97-09 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a total rating due to individual 
unemployability due to service-connected disability.



REPRESENTATION

Appellant represented by:	John F. Cameron, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel


INTRODUCTION

The veteran served on active duty from August 1974 to August 
1978.

This case came to the Board of Veterans' Appeals (Board) on 
appeal from a November 1996 rating decision of the Department 
of Veterans Affairs (VA) Montgomery, Alabama Regional Office 
(RO). 

In October 1997, the veteran testified at a hearing at the 
RO.

A hearing was held in November 1998 before the undersigned 
member of the Board sitting at the RO.

In May 1999, the Board of Veterans' Appeals denied 
entitlement to a total rating based on individual 
unemployability due to service-connected disabilities (TDIU).  

The veteran appealed to the United States Court of Appeals 
for Veterans Claims (Court).  By an order dated in January 
2001, the Court vacated the Board's decision and remanded the 
case to the Board for further development of the evidence and 
of the reasons and bases for the denial. 

The Board notes that by rating action in October 1999, the RO 
denied the veteran's claims of service connection for 
dysthymia and adjustment reaction, diabetes mellitus, sleep 
apnea and obesity, each claimed as secondary to the service-
connected back disorder.  The RO also denied an increased 
rating for the service-connected back disorder.  A notice of 
disagreement as to those issues was received in November 1999 
and a statement of the case was issued in January 2001.  In 
August 2001, the veteran's attorney submitted a statement 
indicating that additional evidence was being submitted.  It 
was requested that the RO grant service connection for 
dysthymia and adjustment reaction, diabetes mellitus, sleep 
apnea, hypertension and obesity and that an increased rating 
be granted for the service-connected back condition.  The 
Board has reviewed the record and finds that a substantive 
appeal was not filed following the issuance of the statement 
of the case in January 2001.  Therefore, it appears that the 
veteran is seeking to reopen claims for service connection 
for dysthymia and adjustment reaction, diabetes mellitus, 
sleep apnea and obesity and for an increased rating for the 
service-connected back disorder.  Those issues are referred 
to the RO for the appropriate action.

The Board further points out that in the August 2001 
statement, the veteran's attorney raised the issue of 
entitlement to service connection for hypertension.  As that 
claim has not been adjudicated, it is referred to the RO for 
the appropriate action.  


FINDINGS OF FACT

1  Service connection is in effect for postoperative nucleus 
pulposus, L5-S1 with associated residuals, evaluated as 60 
percent disabling effective on November 9, 1992.

2.  The veteran completed high school, had occupational 
experience as a truck driver, and last worked full-time in 
1989.

3.  The veteran's service-connected back disability is of 
such severity as to preclude him from obtaining or retaining 
a substantially gainful occupation.


CONCLUSION OF LAW

The criteria for the assignment of a total rating for 
compensation purposes based on individual unemployability due 
to the service-connected disability are met.  38 U.S.C.A. §§ 
1155, 5107, the Veterans Claims Assistance of Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C.A. § 5100 et seq.) (West 1991 & Supp. 
2001); 66 Fed. Reg. 45620 (August 29, 2001) (to be codified 
as amended at 38 C.F.R. § 3.102, 3.156(a), 3.159, 3.326(a)); 
38 C.F.R. §§ 3.340, 3.341, 4.16 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, it is noted that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000); 66 Fed. Reg. 45620 (August 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.102, 3.156(a), 3.159, 
3.326(a)) (VCAA).  It essentially eliminates the requirement 
that a claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The provisions of these regulations apply to any 
claim for benefits received by the VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date, with the exception of that 
the amendments to 38 C.F.R. § 3.156 relating to the 
definition of new and material evidence and to 38 C.F.R. 
§ 3.159 pertaining to VA assistance in the case of claims to 
reopen previously denied final claims, which apply to any 
claim to reopen a finally decided claim received on or after 
August 29, 2001.  See 66 Fed. Reg. 45620 (August 29, 2001); 
Karnas v. Derwinski, 1 Vet. App. 308 (1991). 

The RO has not had an opportunity to consider this new 
legislation with regard to the appellant's claim.  The Board 
finds that given the favorable nature of the Board's decision 
with regard to the claim, that no further assistance in 
developing the facts pertinent to this issue is required.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

A total rating for compensation purposes based on 
unemployability will be granted when the evidence shows that 
the veteran is precluded from obtaining or maintaining any 
gainful employment consistent with his education and 
occupational experience, by reason of his service-connected 
disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16.  
Consideration of a total evaluation based on unemployability 
requires that, if there is only one service-connected 
disability, it must be rated at 60 percent or more.  If there 
are two or more disabilities, at least one must be rated at 
40 percent or more with the additional service connected 
disabilities to result in a combined evaluation of 70 percent 
or more.  It is further provided that the existence or degree 
of nonservice-connected disabilities or previous 
unemployability status will be disregarded where the 
percentages referred to in this paragraph for the service-
connected disability or disabilities are met and in the 
judgment of the rating agency such service-connected 
disabilities render the veteran unemployable.  38 C.F.R. § 
4.16(a).

By rating action in May 1979, service connection was granted 
for postoperative herniated nucleus pulposus, L5 S1, with 
left radiculopathy on the basis of the service medical 
records which showed that the veteran complained of low back 
pain during service and underwent partial laminectomy and 
diskectomy in March 1977.  Currently, the service-connected 
postoperative nucleus pulposus, L5-S1 with associated 
residuals, is evaluated as 60 percent disabling, effective on 
November 9, 1992.

An April 1987 VA hospital record shows that the veteran 
underwent lumbar laminectomy for nerve root compression and 
diskectomy following complaints of increasing back pain.

On his June 1996 application for a total rating, the veteran 
indicated that he had a high school education and that he had 
worked as a truck driver from 1984 to 1988.  He indicated 
that he last worked full time in August 1989 and that he left 
his last employment because of his disability.  

In the instant case, the veteran's service-connected back 
disability is rated as 60 percent disabling, and therefore 
the threshold requirements for application of 38 C.F.R. § 
4.16 are met.

Thus, the issue in this case is whether the veteran's 
service-connected back disability precludes him from engaging 
in substantially gainful employment (i.e., work that is more 
than marginal, that permits the individual to earn a "living 
wage").  Moore v. Derwinski, 1 Vet. App. 356 (1991).  For the 
veteran to prevail in his claim for a total compensation 
rating based on individual unemployability, the record must 
reflect circumstances, apart from non-service-connected 
conditions, which place him in a different position than 
other veterans having a sole service-connected disability 
rated at 60 percent disabling.  The sole fact that a claimant 
is unemployed or has difficulty obtaining employment is not 
enough.  A high rating in itself is recognition that the 
impairment makes it difficult to obtain or keep employment.  
The ultimate question is whether the veteran, in light of his 
service-connected disorder, is capable of performing the 
physical and mental acts required by employment, not whether 
he or she can find employment.  Van Hoose v. Brown, 4 Vet. 
App. 361 (1993).

A March 1991 Decision of a Social Security Administrative Law 
Judge found that the veteran had severe impairments 
consisting of his back disability, sleep apnea and obesity 
and it was concluded that he was incapable of performing any 
substantial gainful activity at any exertional level on a 
regular sustained basis. 

The veteran has submitted numerous VA and private medical 
records, including an August 2001 private medical statement.  
The examiner indicated that he had reviewed the medical 
records and claims file and had conducted thorough medical 
evaluations of the veteran.  It was indicated that the 
veteran currently experienced severe pain in his lower back 
and legs with limited range of motion of the back.  It was 
also indicated that he had diminished sensation in his legs 
due to the service-connected back injury.  The history of 
back surgeries in 1977 and 1987 was noted.  It was indicated 
that back pain and leg pain was present to such an extent as 
to be distracting to adequate performance of daily activities 
of work and was found to be intractably and virtually 
incapacitating to the veteran.  It was noted that physical 
activities such as walking or standing for lengthy periods of 
time, repetitive bending, stooping, lifting, crawling, 
squatting, climbing, reaching, etc., greatly increased pain 
to such a degree as to cause distraction from tasks or total 
abandonment of tasks and increased pain to such extent that 
bed rest and medication were necessary.  It was indicated 
that drug side-effects resulting from his prescription pain 
medications, which were taken for his lower back condition, 
could be expected to be severe and to limit his effectiveness 
due to distraction, inattention and drowsiness.  The examiner 
stated that during evaluations, the veteran stood with a 
pelvic tilt to the right and with his left knee flexed at 
about 15 degrees.  Back flexion was reported to be to 50 
degrees (normal is 90 to 100 degrees); back extension was to 
20 degrees (normal is 30 degrees); back lateral flexion was 
to 20 degrees bilaterally (normal is 30 degrees); straight 
leg raising was positive at 30 degrees bilaterally (normal is 
90 degrees).  It was indicated that he could squat to 1/2 
distance complaining of low back and posterior thigh pain.  
It was indicated that there was paraspinous lumbar muscle 
tenderness and spasms.  It was concluded that the veteran was 
unable to work solely due to his service-connected back 
disorder.

The Board finds that the evidence supports the conclusion 
that the veteran's service-connected back disability alone 
precludes him from engaging in any substantially gainful 
employment.  The medical evidence shows that the veteran has 
complained of severe back pain with associated painful range 
of motion.  There is a recent private medical statement 
indicating that the entire record was reviewed and the 
veteran was examined.  It was concluded that his service-
connected back disorder, alone, renders him totally disabled.  
The evidence indicates that the veteran was employed as a 
truck driver until he was unable to continue that employment 
due to his back disability.  As such, the Board finds that 
the veteran's back disability alone renders him unable to 
secure or follow substantially gainful employment.  Thus, 
entitlement to a total disability rating for compensation 
purposes based on individual unemployability due to service-
connected disabilities is established.


ORDER

Entitlement to a total disability rating for compensation 
purposes based on individual unemployability due to service-
connected disability is granted, subject to the laws and 
regulations governing the award of monetary benefits.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

 



